 

Exhibit 10.4



Fidelity National Financial, Inc.
601 Riverside Avenue

Jacksonville, Florida 32204

 

October 6, 2017

 

CF Corporation

1701 Village Center Circle

Las Vegas, Nevada 89134

 

 

Ladies and Gentlemen:

 

Reference is made to the Second Amended and Restated Investor Agreement of even
date hereof (the “Second A&R Investor Agreement”) among CF Corporation (“CF
Corp”), Blackstone Tactical Opportunities Fund II L.P. (the “BTO Fund”), GSO
Capital Partners LP (“GSO”) and Fidelity Financial Ventures, Inc. (“FNF”) that
amends the Amended and Restated Investor Agreement dated as of June 6, 2017 (the
“First A&R Investor Agreement”) between CF Corp, the BTO Fund, GSO and FNF. Each
capitalized term used but not defined in this letter will have the meaning
ascribed to it in the First A&R Investor Agreement or the Merger Agreement.

 

1.                  Fees and Expenses.

 

a.                   As consideration for entering into the Second A&R Investor
Agreement you agree to pay (or cause to be paid) to FNF (or to one or more
Affiliates designated by FNF), on the Closing, an amount equal to $1,100,000
(the “Amendment Fee”).

 

b.                  You agree that, once paid, the Amendment Fee or any part
thereof payable hereunder shall not be refundable under any circumstances,
except as otherwise agreed in writing. The Amendment Fee shall not be subject to
reduction by way of setoff counterclaim and shall be in addition to any other
fees, costs and expenses payable to FNF.

 

2.                  Other Provisions. The terms and provisions of Sections 6, 7,
8, 9, 10, 11, 14., 15, 16 and 17 of the First A&R Investor Agreement are
incorporated herein and shall apply mutatis mutandis to this letter.

 

[Remainder of page intentionally left blank]

 

 

 

 



  Sincerely,           Fidelity Financial Ventures, Inc.                        
By: /s/ Michael L. Gravelle       Name: Michael L. Gravelle       Title:    EVP,
General Counsel and Corporate Secretary  



 









Agreed to and accepted:       CF CORPORATION           By: /s/ Douglas Newton  
  Name: Douglas Newton     Title: Chief Financial Officer  

  



[Signature Page to Amendment Fee Letter]

